Case 2:21-cv-00165-JNP Document 2-2 Filed 03/19/21 PageID.9 Page 1 of 10




                                                       Exhibit B
Case 2:21-cv-00165-JNP Document 2-2 Filed 03/19/21 PageID.10 Page 2 of 10




                                                        Server     C           ~~
                                                        Date~~?::./- T i m e _ J _ ~
Jeffrey J. Steele (#10606)                              PIS _ _ _ _ _ _ _ _ _ _ _ __
Justin M. Hosman (#15634)                               ANDERSCl~ II, 1 .:~TIG <flONS, INC    #Pl 01391
Alyssa J. Wood (#16613)                                 P.O. BOX 535, SLC, UT 84110        877-619-1 l lO
STEELE ADAMS HOSMAN
765 East 9000 South, Suite Al
Sandy, UT 84094
(80 I) 816-3999
jeff(a)sah legal .com
j ustin<a;sah lega I.com
alyssa@sahlegal.com

Attorneys.for Plaint(/J


                       IN THE THIRD JUDICIAL DISTRICT COURT
                   IN AND FOR SALT LAKE COUNTY, STATE OF UTAH


 KRISTINE TAYLOR;

                Plaintiff,                                             SUMMONS
 V.
                                                       Case No. 210901129
 ENUMCLAW PROPERTY AND                                 Judge Andrew Stone
 CASUALTY INSURANCE COMPANY; and
 DOES 1-10_. inclusive;

                Defendants.



STA TE OF UTAH to the above-named Defendant:

       E~untcJaw Property a1fil Casualty Insurance·Co~pany
       c/6 its registered agenL)
       c;r Corporation System
       l 108 E. South Union Ave.
       Midvale, UT 84047-2904
       (801)"984-8160        ~


       You are hereby summoned and required to answer the attached Complaint within twenty-

one (21) days after service of this summons. You must file your written answer with the Clerk of
Case 2:21-cv-00165-JNP Document 2-2 Filed 03/19/21 PageID.11 Page 3 of 10




the Court at the following address: Matheson Courthouse, 450 South State St., P .0. Box 1860,

Salt Lake City, UT 84114-1860. You must also mail or deliver a copy of your answer to

Plaintiffs attorney at the address listed above. If you fail to do so,judgment by default may be

taken against you for the relief demanded in the Complaint, a copy of which is on file with the

Cou1t.



         DATED this 26 th day of February 2021.


                                                      STEELE ADAMS HOSMAN


                                                      Isl Jeff Steele
                                                      Jeffrey J. Steele
                                                      Justin M. Hosman
                                                      Alyssa J. Wood
                                                      Attorneys for Plaintiff.




                                                  2
Case 2:21-cv-00165-JNP Document 2-2 Filed 03/19/21 PageID.12 Page 4 of 10




Jeffrey J. Steele (#10606)
Justin M. Hosman (#15634)
Alyssa J. Wood (#16613)
STEELE ADAMS HOSMAN
765 East 9000 South, Suite Al
Sandy, UT 84094
(801) 816-3999
jeft@sahlegal.com
justin@sahlegal.com
alyssa@sahlegal.com

Attorneys.for Plainlt!J


                        IN THE THIRD JUDICIAL DISTRICT COURT
                    IN AND FOR SALT LAKE COUNTY, STATE OF UTAH


 KRISTlNE TAYLOR;
                                                         COMPLAINT AND JURY DEMAND
                 Plaintiff:
                                                         Case No.
 V.
                                                         Judge:
 ENUMCLAW PROPERTY AND
 CASUALTY INSURANCE COMPANY; and                         Discovery Tier 3
 DOES l-10, inclusive;

                 Defendants.



COMES NOW Plaintiff and complains of Defendants as follows:

                              PARTIES, JURISDICTION AND VENUE

        l.      This case is filed pursuant to Tier Jll of Rule 26 of the Utah Rules of Civil

Procedure.

       2.       At all relevant times herein, Kristine Taylor ("Taylor") was a resident of Salt Lake

County, Utah.
Case 2:21-cv-00165-JNP Document 2-2 Filed 03/19/21 PageID.13 Page 5 of 10




       3.       Upon information and belief Defendant Enumclaw Property and Casualty

Insurance Company ("Enumclaw") does business in Salt Lake County, Utah, as a provider of auto

insurance.

       4.       The conduct of Enumclaw which gives rise to this Complaint occurred in Salt Lake

County, Utah.

       5.       Venue is proper in Salt Lake County, Utah.

                                  GENERAL ALLEGATIONS

       6.       At all relevant times, Taylor was a covered insured under an automobile insurance

policy including Underinsured Coverage and Personal Injury Protection Coverag9 issued and/or

underwritten by Enumclaw (the "UIM Policy").

       7.       At all relevant times, Enumclaw agreed under the UlM Policy to insure Taylor for

the automobile coverages and risks describe in the UIM Policy. Enumclaw and Taylor understood

and intended that the insurance coverage purchased by Taylor would provide financial security,

financial protection and financial benefits to Taylor in the event of being injured in an auto

accident, and in the event of being injured by an underinsured motorist.

       8.       Taylor fulfilled all of her duties and obligations under the ULM Policy and the

contract with Enun1claw by timely paying all premiums charged by Enumclaw.

       9.       By entering into the insurance contract(s) and accepting premiums from Taylor,

Enumclaw agreed to act in good faith, to deal fairly with Taylor, and to perform all its obligations

as set forth in the UIM Policy and as mandated by Utah law.
Case 2:21-cv-00165-JNP Document 2-2 Filed 03/19/21 PageID.14 Page 6 of 10




          10.    On January 4, 2016, Taylor was in a rear-end collision caused by Jacob Adamson.

As a result of the collision, Taylor incurred personal injuries, pain and suffering, and permanent

impairment.

          I I.   On or about September 1, 2020, Taylor settled with Mr. Adamson and his insurance

carrier for policy limits of $100,000. Jacob Adamson was underinsured.

          12.    Enumclaw waived its subrogation rights against Mr. Adamson by operation of law.

          13.    Following the collision, Taylor expected that medical bills, pain and suffering and

other damages would be paid by Enumclaw as agreed under the UIM Policy. However, instead of

paying for medical bills incurred within 30 days of being presented, Enumclaw delayed, refused

to pay, and/or improperly discounted certain medical bills.

          14.    On or about July 17, 20 l 8, Taylor tendered a claim to Enumclaw under the U1M

Policy.     Taylor also provided her medical .bills and records, the accident report, and other

information describing in detail her injuries and loss.

          15.    Enumclaw made an offer substantially below the injuries and loss suffered by

Taylor. Enumclaw knew that its offer was too low and unfair given Taylor's injuries, impairments,

and loss.

          16.    At the time Enumclaw made its offer, it was aware that Taylor had received

permanent injuries and/or impairments as a result of the collision, and that he continues to suffer

from the impact and results of the collision.

          17.    At the time Enumclaw made its offer, it was aware that its offer was unreasonable;

and unfair in light of the UIM Policy, its obligations under the UIM Policy and the law, and the

infonnation known to it.
Case 2:21-cv-00165-JNP Document 2-2 Filed 03/19/21 PageID.15 Page 7 of 10




          18.    At the time Enumclaw made its offer, it was aware that it had not acted in good

faith to fairly and adequately investigate and evaluate Taylor's injuries, impairments, losses and

claims.

          I 9.   Enumclaw's refusal to meet its obligations under the UIM Policy and to make

reasonable and proper settlement offers has forced Taylor to file suit to obtain the UIM Policy

benefits owed to him.



                      FIRST CAUSE OF ACTION - BREACH OF CONTRACT

          20.    Plaintiff hereby incorporates all previous allegations of this Complaint.

          21.    Enumclaw has contractual and legal obligations to pay Taylor all amounts owing

to her under the UJM Policy. Enumclaw is obligated to diligently and promptly investigate the

facts and to fairly evaluate Taylor's claims. Enumclaw also owes Taylor the obligation to act in

good faith and to deal fairly with Taylor, and Enumclaw must not do any act that could deny her

the benefits of her bargain under the insurance contract(s) with Enumclaw, or place its own

economic interests above those of Taylor.

          22.    Enumclaw breached its contract with Taylor by, among other things:

                 a. Acting in bad faith in not dealing fairly with Taylor;

                 b. Acting in bad faith in analyzing, evaluating and adjusting Taylor's UIM claim;

                 c.    Placing its own economic interests over those of Taylor;

                 d. Failing or refusing to pay certain medical bills in the manner required by the

                       UIM Policy and Utah law;
Case 2:21-cv-00165-JNP Document 2-2 Filed 03/19/21 PageID.16 Page 8 of 10




               e. Making an unrealistically low settlement offer that was substantially below the

                    reasonable value of the claim given Taylor's injuries, impairments and loss;

               f.   Failing to properly, fairly, and fully investigate and evaluate Taylor' claims;

               g. Refusing to pay the fair value of Taylor' claims and refusing or failing to

                    provide any justifiable basis for its unreasonably low ofter;

               h. Forcing Taylor to file suit to force Enumclaw to honor its contractual

                    obligations, and to incur substantial costs and fees as a result.

       23.     Due to Enumclaw's breach of contract, Taylor has suffered and continues to suffer

general and consequential damages in an amount to be proven at trial, including without limitation,

expectation damages, consequential damages, reliance damages and interest thereon.

      SECOND CAUSE OF ACTION - BREACH OF THE IMPLIED COVENANT
                  OF GOOD FAITH AND FAIR DEALING

       24.     Plaintiff hereby incorporates all previous allegations of this Complaint.

       25.     By entering into the auto insurance contract and accepting premiums from Taylor,

Enumclaw agreed to act in good faith and to deal fairly with Taylor.

       26.     In the absence of any reasonable basis for doing so, and with full knowledge of and

a reckless disregard for, the foreseeable consequences of its acts and omissions, Enumclaw failed
                                                                                                 .. ,_,·
and refused to act in good faith and to deal fairly with Taylor by, among other things:

               a.   Placing its o·wn economic interests over those of Taylor;

               b. Failing or refusing to pay certain medical bills in the manner required by the

                    UIM Policy and the law;

               c.   Making an unrealistically low settlement offer that was substantially below the

                    reasonable value of the claim given Taylor's injuries, impairments and loss;
Case 2:21-cv-00165-JNP Document 2-2 Filed 03/19/21 PageID.17 Page 9 of 10




               d. Failing to properly, fairly, and fully investigate and evaluate Taylor's claims;

               e. Refusing to pay the fair value of Taylor's claims and refusing or failing to

                      provide any justifiable basis for its unreasonably low offer;

               f.     Forcing Taylor to file suit to force Enumclaw to honor its contractual

                      obligations, and to incur substantial costs and foes as a result.

       27.     Taylor has suffered and continues to suffer general and consequential damage and

mental suffering as a result of Enumclaw's breach of its duty of good faith and fair dealing in

amounts to be proven at trial.

       28.     Enumclaw knew or should have known that its wrongful acts and omissions were

in violation of its obligations under the UIM Policy and Utah law.

       29.     Enumclaw's acts and omissions were willful and malicious, or manifested a

knowing and reckless indifference toward, and a disregard of, Taylor's rights, and Enumclaw

should be required to pay punitive damages in an amount to be detem1ined by a jury.

               THIRD CAUSE OF ACTION - INTENTIONAL INFLICTION
                           OF EMOTIONAL DISTRESS

       30.     Plaintiff hereby incorporates all previous allegations of this Complaint.

       31.     Enumclaw's conduct was outrageous and intolerable in that it offends the generally

accepted standards of decency and morality.

       32.     Enumclaw engaged its conduct toward Taylor with the purpose of inflicting

emotional distress, or, where any reasonable person would have known that such would result.

       33.     Enumclaw acted toward Taylor with reckless disregard of the probability of causing

emotional distress.
         Case 2:21-cv-00165-JNP Document 2-2 Filed 03/19/21 PageID.18 Page 10 of 10
.   ,,




                34.    Taylor suffered severe or extreme emotional distress which was proximately caused

         by Enumclaw's outrageous conduct.

                35.    Enumclaw's acts and omissions were willful and malicious, or manifested a

         knowing and reckless indifference towards, and disregard of, Taylor's rights, and Enumclaw

         should be required to pay punitive damages in an amount be determined by a jury.


                                                JURY DEMAND

                Plaintiff hereby demands trial by jury and tenders the associated statutory fee.


                WHEREFORE, Plaintiff requests relief against Defendant as follows:

                l.     For special damages as established by proof;

                2.     For general damages as established by proof;

                3.     For interest on damages as permitted by law;

                4.     For attorneys' fees and costs as pe1111itted by law;

                5.     For punitive damages in an amount to be determined at trial;

                6.     For such other and fu1ther relief as the Court deems just and equitable.



                DATED this 26th day of February, 2021.

                                                           STEELE ADAMS HOSMAN

                                                           /s/ Jeff Steele
                                                           Jeffrey J. Steele
                                                           Justin Hosman
                                                           Alyssa J. Wood
                                                           Attorneysfor Plaintiffs·
